Citation Nr: 0948154	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to 
March 1972, including service in the Republic of Vietnam from 
June 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

The Veteran has PTSD that is related to his service in the 
Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran claims he has PTSD related to multiple stressors 
incurred during his service in the Republic of Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

The medical evidence in this case reveals that the Veteran 
has a diagnosis of PTSD that was rendered by both his VA 
treating physicians and a VA examiner.  Thus, the Board finds 
that the criterion for a current disability has been met.

The Veteran has alleged multiple stressors related to his 
period of service in the Republic of Vietnam, including 
receiving shrapnel wounds to the right upper arm, right lower 
thigh and right foot when an incoming rocket exploded near 
him and other events where team members were killed or 
wounded.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressors.

The Board notes that the Veteran's service records confirm he 
served in the Republic of Vietnam from June 1970 through June 
1971 assigned to Company A, 7th Engineering Battalion, 1st 
Brigade, 5th Infantry Division (Mechanized).  His DD214 
indicates his military occupational specialty (MOS) was 
Bridge Specialist; however, his DA 20 indicates that his MOS 
while in the Republic of Vietnam was Heavy Vehicle Driver.  
Military awards received for service in the Republic of 
Vietnam include a Vietnam Service Medal with two bronze 
service stars and the Republic of Vietnam Campaign Medal with 
device 60.  The Board acknowledges that neither the Veteran's 
MOS's nor his military awards in and of themselves indicate 
combat service.

However, via the Vietnam Order of Battle (page 170), the RO 
verified that the Veteran's assigned unit was stationed at 
Quang Tri in Vietnam, consistent with the Veteran's report of 
serving in that area of the country.  Furthermore, in 
response for stressor verification, the United States Armed 
Services Center for Research of Unit Records (USASCRUR), now 
the U.S. Joint Services Records Research Center, responded 
with the following:

We researched the After Action Report (AAR) 
submitted by Company A, 7th Engineer Battalion (Co 
A, 76h Engr Bn) for the period June 20 through 
August 22, 1970.  The AAR documents that on July 
19, 1970, members of Co A, 7th Engr Bn encountered 
heavy contact while with Company C, 1st Battalion, 
61st Infantry (Co C, 1st Bn, 61st Inf).  Several 
tankers and infantrymen were killed.  The TC on 
the tank with Specialist Fifth Class (SP5) Scott 
(Co A, 7th Engr Bn) was seriously wounded.  When 
he was removed from the turret, SP5 Scott 
attempted to return enemy fire with the tank's 
.50 cal M6.  However, the weapon was rendered 
useless after having been struck by small arms 
fire.  On July 24, 1970, members of Co, A, 7th 
Engr received incoming from rocket propelled 
grenades (RPG's) and AK47's.  On July 28, 1970, 
members of the unit assigned supporting Company 
B, 1st Bn, 61st Inf received RPG rounds, one 
landing next to two members of Co A, 7th Engr Bn.  
The only injuries sustained were painful 
eardrums.  Later the next morning Specialist 
Fourth Class (SP4) Wesch of Co A, 7th Engr Bn was 
medi-vaced after sustaining head injuries when 
the Armored Personnel Carrier (APC) he was riding 
in detonated an unidentified AT mine.  On August 
8, 1970, Co A, 7th Engr Bn received enemy mortar 
fire during the evening and night.  Co A, 7th Engr 
Bn also received a mortar attack on August 11, 
1970.  On August 14, 1970, SP5 Theodore and SP5 
Scott of Co A, 7th Engr Bn, destroyed one enemy 
bunker and received numerous enemy incoming 
mortar rounds with Company B, 1st Bn, 61st Inf.  On 
August 21, 1970, all demo elements encountered 
extremely heavy contact; the majority of it being 
concentrated on Company B, 1st Bn, 61st Inf.  
Sergeant (SGT) Coy, SP4 Robinson, and Private 
First Class (PFC) Green of Co A, 7th Engr Bn on 
recon track positioning itself to aid Company B, 
1st Bn, 61st Inf, were injured and medi-vaced when 
the track was knocked on its side after hitting 
stacked mines.  It is also documented that during 
this period while at a night defense position 
(NDP) with Company B, 1st Bn, 61st Inf, an incoming 
RPG round impacted between the first aid APC and 
their sleeping position causing two severe 
casualties to 1st Bn, 61st Inf personnel.

Based on this report, the Board finds that the Veteran's unit 
was clearly engaged in combat with the enemy.  All service 
connection claims must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  It is clear that the 
Veteran's unit was engaged in heavy contact with the enemy on 
at least one occasion (July 19, 1970) and had other combat-
related contact on multiple other occasions during just the 
period that was researched.  The response from the USASCRUR 
is just a two month snap shot.  It is reasonable to presume 
that the same types of combat-related incidents would be seen 
during any other two-month timeframe during the Veteran's 
service in the Republic of Vietnam.

It is also reasonable to presume the Veteran's presence with 
his unit would place him in situations where he was exposed 
to combat.  There are no service records to indicate that the 
Veteran was not with his unit during the two-month period 
researched by the USASCRUR.  Corroboration of every detail of 
a stressor under such circumstances, such as the claimant's 
own personal involvement, is not necessary.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Veteran's presence 
with his unit at the time it engaged in combat with the enemy 
cannot be disassociated from the evidence that his unit 
engaged in combat.

Thus, the Board finds that the Veteran engaged in combat 
during his service in the Republic of Vietnam.  The Board 
acknowledges that the Veteran's report of combat-related 
stressors do not clearly fit into the events described by the 
USASCRUR; however, at the VA examination in August 2009, the 
Veteran reported being wounded from a mortar or rocket 
explosion, as well as described other events in which team 
members were killed or wounded.  Furthermore, the Board notes 
that the RO has granted service connection for residuals of 
shrapnel wounds to the right arm, leg and foot; thereby 
lending credence to the Veteran was exposed to combat.    

Moreover, the Board acknowledges that the Veteran's alleged 
in-service stressors have not been corroborated by official 
documents, nor could they be, but consideration of the 
Veteran's claim in light of his service with a combat support 
group is sufficient to place the evidence in equipoise 
regarding this claim.  The Veteran is entitlement to have the 
benefit of the doubt resolved in his favor, and the Board 
concludes he engaged in combat with the enemy. 

Having found that the evidence of record shows likely combat 
service, stressful events from such service, and a diagnosis 
of PTSD, the Board concludes that service connection for PTSD 
is warranted.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


